DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4, in the reply filed on 7/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 2 is objected to because of the following informalities:  “vias” should be –via--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 Applicant discloses, “utilizing a second mobile device to retrieve and analyze data stored the internet cloud service” (emphasis added). The wording is confusing. It is suggested Applicant disclose: -- utilizing a second mobile device to retrieve and analyze data stored on the internet cloud service-- or something similar thereto.
Claims 2-5 depend from claim 1.
Claim 3 recites the limitation "the first electronic device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second electronic device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopen (USPGPUB 2021/0065863) and further in view of Calderon Oliveras et al. (USPGPUB 2021/0001061).
 	Regarding claim 1 (AS BEST UNDERSTOOD), Hopen discloses a method for verifying medication adherence configured for use with an apparatus that contains a set of pills comprising the steps of:
employing an apparatus (10) that contains pills with at least one time interval (see “180” in Figure 9) with a two-dimensional barcode (110) associated with each time interval;
scanning the two-dimensional barcode (110) associated with each time interval after removing all the pills to verify if the medication with the time interval has been taken by a user (see paragraph [0033]);
utilizing a first mobile device to configure and confirm the correct medication for the appropriate time interval (see Figures 6-9);
utilizing the first mobile device to synchronize scanning and scheduling data to an internet service (see paragraph [0036]).
However, Hopen does not disclose an internet cloud service; and utilizing a second mobile device to retrieve and analyze data stored on the internet cloud service. Calderon Oliveras et al. disclose an internet cloud service; and utilizing a second mobile device to retrieve and analyze data stored on the internet cloud service (see paragraph [0008]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Hopen by including an internet cloud service; and utilizing a second mobile device to retrieve and analyze data stored on the internet cloud service, as disclosed by Calderon Oliveras et al., for the purpose of providing a cloud based system that provides access to a second mobile device regarding medication data (see paragraph [0008]).
	Regarding claim 2 (AS BEST UNDERSTOOD), Hopen discloses the method for verifying medication adherence claim 1 further comprising the steps of:
synchronizing and managing a user’s medication schedule via a mobile application (see paragraph [0009]);
reminding the user via the mobile application when to take their medication (see paragraph [0015]); and
sending notifications to a third party vias the mobile application for monitoring and managing the user’s medication adherence information (see paragraph [0034]).
	Regarding claim 3 (AS BEST UNDERSTOOD), Hopen discloses the method for verifying medication adherence of claim 1 further comprising the step of:
downloading and installing the mobile application on the first electronic device (see paragraphs [0009] and [0011]). 
	Regarding claim 4 (AS BEST UNDERSTOOD), Hopen discloses the method for verifying medication adherence of claim 1 comprising the step of:
downloading and installing the mobile application on the second electronic device for data communication with the first device via the mobile application (see paragraph [0034]).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
7/18/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655